Citation Nr: 0617609	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-21 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than June 12, 2002, 
for the award of special monthly compensation based on loss 
of use of a creative organ. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from April 1952 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which awarded special monthly compensation based on 
the loss of use of a creative organ and assigned an effective 
date of June 12, 2002. The veteran asserts that he warrants 
an earlier effective date.


FINDING OF FACT

An original claim for entitlement to special monthly 
compensation for the loss of use of a creative organ, 
secondary to service-connected diabetes mellitus, was first 
received by the RO on June 12, 2002.


CONCLUSION OF LAW

The legal criteria for an effective date earlier than June 
12, 2002, for the award of special monthly compensation based 
on the loss of use of a creative organ have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was awarded entitlement to service connection for 
diabetes mellitus by rating action of the RO dated in March 
1998, and was assigned a 20 percent disability rating 
effective as of February 5, 1997.  Thereafter, on June 12, 
2002, he submitted an original claim for entitlement to 
special monthly compensation for the loss of use of a 
creative organ, secondary to the service-connected diabetes 
mellitus.  In November 2002, the RO awarded entitlement to 
special monthly compensation for the loss of use of a 
creative organ and assigned an effective date of June 12, 
2002, the date of receipt of the claim.  The veteran asserts 
that because he was diagnosed with diabetes mellitus, coupled 
with the loss of use of a creative organ as early as the 
1990s, he should be awarded an effective date as of the 
recorded date of onset.

The record reflects a private medical record from the Osborn 
Medical Systems dated in February 1999, which shows that the 
veteran was being treated for impotence and erectile 
dysfunction, probably as a result of diabetes or a vascular 
disorder.  A VA outpatient treatment record dated in February 
1999 shows that the veteran was being treated for erectile 
dysfunction associated with diabetes.

A VA examination report dated in July 2002 shows that the 
veteran reported having diabetes mellitus from the early 
1980s and associated erectile dysfunction from the early 
1990s.  The diagnosis was erectile dysfunction, total, with 
the veteran unable to have any erections adequate for 
penetration since about 1999, with failure of treatment.  It 
was said to be more probably than not secondary primarily to 
his diabetes.

A private medical record from G. Canzler, D.O., dated in May 
2004, shows that the veteran was said to be a non-insulin 
dependent diabetic.  He was said to have developed erectile 
dysfunction since the mid-1990s.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2005).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 
2002).  The implementing regulation clarifies this to mean 
that the effective date of an evaluation and an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400 (2005).

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(b)(2)(i) (2005).

After having carefully reviewed the evidence of record, 
including the veteran's testimony, the Board finds that 
entitlement to an effective date earlier than June 12, 2002, 
for the award of special monthly compensation is legally 
precluded.

The record reflects that the veteran was separated from 
service in September 1976.  His claim of entitlement to 
special monthly compensation for loss of use of a creative 
organ was not received by the RO until June 12, 2002.  This 
date far exceeds the one-year period following his discharge 
from service, and would not allow an effective date in 
September 1976, for the grant thereof.  38 C.F.R. § 
3.400(b)(2)(i).  The Board is aware that the veteran has not 
argued that he warrants special monthly compensation as of 
the day following his discharge from service, but is 
addressing this issue for thoroughness. 

Applying the statute and the regulations cited above, the 
veteran is not entitled to an effective date earlier than 
June 12, 2002, for the award of special monthly compensation.  
The statute is clear.  It states that the effective date of 
an award based on an original claim for service connection 
shall not be prior to the date of receipt of claim.  The 
regulation is clear.  It states that if the claim is not 
received within one year following separation from service, 
then the effective date is the date of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 and 
3.400(b)(2)(ii).  Thus, even if the Board conceded that 
entitlement would have arisen early as the 1980s, when the 
veteran was diagnosed with diabetes mellitus, or the 1990s, 
when he was said to have had the initial onset of erectile 
dysfunction, the date of claim is June 12, 2002, and, thus, 
the later date is the controlling date for the effective date 
assigned under the factual circumstances of this case.  See 
id.; see also 38 U.S.C.A. § 5110(a) (effective date of 
original claim shall not be earlier than the date of receipt 
of application therefor).  Further, the effective date based 
on an award of an original claim is not based on the date of 
the earliest medical evidence demonstrating a casual 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
LaLonde v. West, 12 Vet. App. 377, 382 (1999) citing Hazan v. 
Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. 
App. 391 (1997), and Wright v. Gober, 10 Vet. App. 391 
(1997).  Stated differently, based on the facts in this case, 
an effective date earlier than June 12, 2002, is legally 
precluded.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(i).  The Board notes that no earlier claim for 
this benefit has been identified in the record.  

While the Board is sympathetic to the veteran's assertion 
that the effective date of the award of special monthly 
compensation for loss of use of a creative organ should be 
earlier than June 12, 2002, the law and regulations do not 
allow for the grant of an earlier effective date for such 
benefits.  Under 38 C.F.R. § 3.400(b), it allows for 
retroactive benefits for pension only.  See id.  The 
regulation addressing effective dates does not have any 
provision allowing retroactive benefits for a claim for 
compensation.  See id. at (2).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in a case where the law, as opposed to 
the facts, is dispositive of the claim, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board recognizes that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
is currently in effect.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  The Board finds, however, 
that the statute and the regulations are inapplicable in this 
case.  VA's General Counsel issued a decision, which found 
that under 38 U.S.C. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Further, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-2004 (June 2004); see also Manning v. Principi, 
16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. 
App. 165 (2001) (Court held that the VCAA had no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter).  
Therefore, in a case such as this, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, for the reasons stated above.


ORDER

Entitlement to an effective date earlier than June 12, 2002, 
for the award of special monthly compensation based on loss 
of use of a creative organ is denied. 




____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


